IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RODNEY E. CALLAHAN,                     NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3279

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed September 4, 2014.

Petition for Writ of Prohibition -- Original Jurisdiction.

Rodney E. Callahan, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

PADOVANO, THOMAS, and ROBERTS, JJ., CONCUR.